Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed May 10, 2022.
The effective filing date of this AIA  application is seen as June 12, 2019, the date of the earliest priority application (United States provisional patent application serial number 62/860,283) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as May 10, 2022, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application also claims priority to and is also related to:
United States patent application serial number 16/900,861 June 12, 2020 now U.S. Patent No. 11,327,245.
The present application is also related to:
PCT international application number PCT/US20/37634 filed June 12, 2020.
The claims originally filed May 10, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of May 10, 2022, the same date.
Claims 1-20 are currently pending.
No claims have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-20 are currently outstanding and subject to examination.
This is a final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.
This is a continuation of applicant’s earlier Application No. 16/900,861.  All claims are drawn to the same invention claimed in the earlier application (see the original claims of June 12, 2020) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Objections
The following claim is objected to because of the indicated informality/ies:
Claim(s)
Informality/ies
5
"the cylindrical stem portion of the ferrule holder" has no antecedent basis


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101 ) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as respectively claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 16/900,861.  This is a statutory double patenting rejection.
The current claims are identical to those originally submitted in the parent application 16/900,861 and are also identical to or substantially similar to those allowed in that application, now issued as U.S. Patent No. 11,327,245.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims and 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0105625 of Ueda et al. (Ueda) in view of U.S. Patent Application Publication No. 2006/0115219 of Mudd et al. (Mudd).
With respect to claim 1, Ueda discloses an optical fiber connector sub-assembly for an optical fiber connector (Figs. 1-17, ¶¶ 69-91), comprising:
a ferrule (cylinder 27, Fig. 8) configured to hold an optical fiber therein along an axis of the connector (¶ 70, "supporting a cladding portion F1 at the leading end of an optical fiber F inserted through the ferrule 3 (as shown in FIG. 8)");
a ferrule holder (main ferrule body 20) configured to hold the ferrule at a front portion of the connector (per Fig. 1);
a retaining tube (extender cap 15) having a front end portion (left side) configured to hold the ferrule holder (20) and a rear end portion (right side) configured to receive a fiber optic cable (Fig. 2, fiber F at 15, bottom center of figure); and
a connecting tube (metal key member 30) configured to be received in the ferrule holder (Fig. 5, compare 24 and 30) such that the connecting tube is rotatingly coupled with the ferrule holder (¶ 81, "the rotation-restricting slide mechanism 5 comprises: …a metal key member 30 fitting onto the base-end screw 24 of the ferrule 3"), and
the connecting tube (30) being configured to be slidingly received by the retaining tube (15; ¶ 81, "a metal key member 30 fitting onto the base-end screw 24 of the ferrule 3 and formed with a pair of keys 31 slidably engaging with the [axially-oriented slits 29 formed on the extender cap 15]"),
wherein the ferrule holder (20), the retaining tube (15), and the connecting tube (30) are configured to receive an optical fiber (per Fig. 2),
wherein the ferrule (27) is configured to terminate the optical fiber (per Fig. 2), and
wherein the connecting tube (30) includes a head portion (ring 32) having a flattened region (bottom and sides, at least), and
wherein the retaining tube (15) includes an inner wall having a flattened inner region (sides of slits 29) configured to be aligned (via "pair of keys 31 slidably engaging with the slits 29", ¶ 81) with the flattened region of the connecting tube (30) to prevent relative rotation (per above, metal key member 30 fits onto the base-end screw 24 of the ferrule 3 and once set, would prevent/inhibit relative rotation) between the ferrule holder (20) and the retaining tube (15).
Ueda as set forth above does not disclose:
a connecting tube configured to be received in the ferrule holder in a press fit relationship such that the connecting tube is rotatingly coupled with the ferrule holder.
Mudd discloses an optical fiber connector that includes (Fig. 14):
a connecting tube (lead-in tube 44) configured to be received in the ferrule holder (ferrule holder 40) in a press fit relationship (¶ 57, "Lead-in tube 44 may be retained within ferrule holder 40, for example, by a friction fit, a snap fit or, alternatively, lead-in tube 44 may be retained within ferrule holder 40 via an adhesive, such as an epoxy adhesive.") such that the connecting tube is rotatingly coupled with the ferrule holder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include connecting tube structures providing a friction fit along the lines of Mudd in a system according to Ueda as set forth above in order to further secure the fiber connector elements.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical connector) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
relative rotation prevention between attached elements.
With respect to claim 2, Ueda in view of Mudd as set forth above discloses a connector comprising:
the optical fiber connector sub-assembly of claim 1; and
an outer housing (main housing body 10) configured to be coupled with the optical fiber connector subassembly (per Fig. 1).
With respect to claim 3, Ueda in view of Mudd as set forth above discloses the connector of claim 2, including one wherein
the outer housing is configured to provide Lucent Connection (LC) push/pull engagement/disengagement with a mating optical fiber socket.
Ueda, Fig. 17.
With respect to claim 4, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 1, including one wherein
the retaining tube (15) includes a forward end portion (left side) and a rearward end portion (right side; per Fig. 1 and claim 1 (front end portion (left side) configured to hold the ferrule holder (20) and a rear end portion (right side) configured to receive a fiber optic cable (Fig. 2, fiber F at 15, bottom center of figure))).
Ueda in view of Mudd as set forth above as set forth above does not disclose:
the forward end portion and the rearward end portion being separated at an interior of the retaining tube by an inner annular shoulder.
Ueda provides an inner collar 11a shown to the lower left of Fig. 1 which inhibits motion of engaging elements past it per ¶ 79.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an annular shoulder/inner collar along the lines of Ueda in a retaining tube system according to Ueda in view of Mudd as set forth above in order to control lateral motion therein.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical connector) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 5, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 4, including one wherein
the forward end portion (left side) of the retaining tube (15) includes a bore (central area of Fig. 7) configured to slidingly receive at least a portion of the cylindrical stem portion (Fig. 1) of the ferrule holder (20),
wherein the rearward end portion of the retaining tube (15) includes a bore (central area of Fig. 7) configured to slidingly receive the connecting tube (30), and
wherein the connecting tube (30) extends through a bore defined by the inner annular shoulder (per 11a and 27 of Fig. 1, Ueda shows this and applies for the combination set forth in claim 4).
With respect to claim 6, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 1, including one wherein
the head portion of the elongated cylindrical portion of the connecting tube (30) includes at least one additional flattened region, and
wherein the inner wall of the rearward end portion of the retaining tube (15) includes at least one additional flattened inner region configured to be aligned with the at least one additional flattened region of the connecting tube.
This occurs with the other of the keys 31 of Ueda.
With respect to claim 7, Ueda in view of Mudd as set forth above discloses an optical fiber connector sub-assembly for an optical fiber connector, including one comprising:
a ferrule configured to hold an optical fiber therein;
a ferrule holder configured to hold the ferrule;
a retaining tube having a front end portion configured to hold the ferrule holder and a rear end portion configured to receive a fiber optic cable; and
a connecting tube configured to be rotatingly coupled with the ferrule holder and slidingly received by the retaining tube,
wherein the ferrule holder, the retaining tube, and the connecting tube are configured to receive an optical fiber, and
wherein the connecting tube includes a head portion having a flattened region, and
wherein the retaining tube includes an inner wall having a flattened inner region configured to be aligned with the flattened region of the connecting tube to prevent relative rotation between the ferrule holder and the retaining tube.
Per claim 1, above.
With respect to claim 8, Ueda in view of Mudd as set forth above discloses a connector including one comprising:
the optical fiber connector sub-assembly of claim 7; and
an outer housing configured to be coupled with the optical fiber connector subassembly.
See claim 2.
With respect to claim 9, Ueda in view of Mudd as set forth above discloses the connector of claim 8, including one wherein
the outer housing is configured to provide Lucent Connection (LC) push/pull engagement/disengagement with a mating optical fiber socket.
See claim 3.
With respect to claim 10, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 7, including one wherein
the retaining tube includes a forward end portion and a rearward end portion,
the forward end portion and the rearward end portion being separated at an interior of the retaining tube by an inner annular shoulder.
See claim 4.
With respect to claim 11, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 10, including one wherein
the forward end portion of the retaining tube includes a bore configured to slidingly receive at least a portion of the cylindrical stem portion of the ferrule holder,
wherein the rearward end portion of the retaining tube includes a bore configured to slidingly receive the connecting tube, and
wherein the connecting tube extends through a bore defined by the inner annular shoulder.
See claim 5.
With respect to claim 12, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 7, including one wherein
the head portion of the elongated cylindrical portion of the connecting tube includes at least one additional flattened region, and
wherein the inner wall of the rearward end portion of the retaining tube includes at least one additional flattened inner region configured to be aligned with the at least one additional flattened region of the connecting tube.
This occurs with the other of the keys 31 of Ueda.
With respect to claim 13, Ueda in view of Mudd as set forth above discloses an optical fiber connector sub-assembly for an optical fiber connector, including one comprising:
a ferrule configured to hold an optical fiber therein;
a ferrule holder configured to hold the ferrule;
a retaining tube configured to hold the ferrule holder and receive a fiber optic cable; and
a connecting tube configured to be rotatingly coupled with the ferrule holder and slidingly received by the retaining tube,
wherein the ferrule holder, the retaining tube, and the connecting tube are configured to receive an optical fiber, and
wherein the retaining tube and the connecting tube are configured to cooperate with one another to prevent relative rotation between the ferrule holder and the retaining tube.
See claim 1.
With respect to claim 14, Ueda in view of Mudd as set forth above discloses a connector including one comprising:
the optical fiber connector sub-assembly of claim 13; and
an outer housing configured to be coupled with the optical fiber connector subassembly.
See claim 2.
With respect to claim 15, Ueda in view of Mudd as set forth above discloses the connector of claim 14, including one wherein
the outer housing is configured to provide Lucent Connection (LC) push/pull engagement/disengagement with a mating optical fiber socket.
See claim 3.
With respect to claim 16, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 13, including one wherein
the retaining tube includes a forward end portion and a rearward end portion,
the forward end portion and the rearward end portion being separated at an interior of the retaining tube by an inner annular shoulder.
See claim 4.
With respect to claim 17, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 16, including one wherein
the forward end portion of the retaining tube includes a bore configured to slidingly receive at least a portion of the cylindrical stem portion of the ferrule holder,
wherein the rearward end portion of the retaining tube includes a bore configured to slidingly receive the connecting tube, and
wherein the connecting tube extends through a bore defined by the inner annular shoulder.
See claim 5.
With respect to claim 18, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 16, including one wherein
the connecting tube includes an elongated cylindrical portion having a head portion at its rear end,
the head portion including a flattened region, and
wherein the rearward end portion of the retaining tube includes an inner wall having a flattened inner region configured to be aligned with the flattened region of the connecting tube.
See claims 6 and 1.
With respect to claim 19, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 18, including one wherein
the head portion of the elongated cylindrical portion of the connecting tube includes at least one additional flattened region, and
wherein the inner wall of the rearward end portion of the retaining tube includes at least one additional flattened inner region configured to be aligned with the at least one additional flattened region of the connecting tube.
See claims 6 and 1.
With respect to claim 20, Ueda in view of Mudd as set forth above discloses the optical fiber connector sub-assembly of claim 16, including one wherein
a forward end portion of the connecting tube is configured to be received in the ferrule holder in a press fit relationship such that the connecting tube is rotatable with the ferrule holder.
See claims 4 and 1.

Conclusion
Applicant’s publication US 20220269015 A1 of August 25, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to fiber optic connectors and related systems.
This is a continuation of applicant’s earlier Application No. 16/900,861.  All claims are drawn to the same invention claimed in the earlier application (see the original claims of June 12, 2020) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 29, 2022